Exhibit 10.9

SUPPLEMENT TO ADVANCES, COLLATERAL PLEDGE

AND SECURITY AGREEMENT—FINANCIAL COVENANTS

THIS SUPPLEMENT TO ADVANCES, COLLATERAL PLEDGE AND SECURITY AGREEMENT—FINANCIAL
COVENANTS (“Financial Covenants Supplement”), dated as of July 16, 2014 between
the FEDERAL HOME LOAN BANK OF CHICAGO, with its principal office located at 200
East Randolph Drive, Chicago, Illinois 60601 (“Bank”), RWT FINANCIAL, LLC, a
Delaware limited liability company authorized by the Delaware Insurance
Commissioner as a special purpose captive insurance company pursuant to a
Certificate of Authority dated April 24, 2014 (“Member”) organized under the
laws of Delaware and having its chief executive office at 155 South Wacker
Drive, Suite 4250, Chicago, Illinois 60606, and REDWOOD TRUST, INC., a
corporation (“Company”) organized under the laws of Maryland, and having its
chief executive office at One Belvedere Place, Suite 300, Mill Valley,
California 94941.

WHEREAS, Company is the parent company of Member; and

WHEREAS, Member and Bank have entered into an Advances, Collateral Pledge, and
Security Agreement, dated July 16, 2014, (“Agreement”), which remains in full
force and effect; and

WHEREAS, Company has guaranteed payment of all of Member’s present and future
obligations and liabilities of any kind to Bank pursuant to the Guaranty, dated
July 16, 2014; and

WHEREAS, Company acknowledges that it will benefit from Bank entering into
transactions with Member pursuant to the Agreement;

WHEREAS, Company and Member acknowledge that Company’s financial condition will
be considered by the Bank when entering into any transactions with Member.

NOW THEREFORE, Company, Member and Bank agree as follows:

Section 1.01. DEFINITIONS. Unless otherwise defined herein, terms defined in the
Agreement will have such defined meanings when used herein. Terms defined herein
will have such meanings for purposes of this Financial Covenants Supplement. To
the extent a term, as defined in this Financial Covenants Supplement, is used in
the Agreement, the definition in the Financial Covenants Supplement will control
as regards the Company.

(a) “Cash Equivalent” means cash, U.S. Treasury Securities, debt or
mortgage-backed securities (including participation certificates) issued by
Federal Home Loan Mortgage Corporation or Federal National Mortgage Association,
obligations guaranteed by Government National Mortgage Association, consolidated
obligations of the Federal Home Loan Bank System and/or obligations issued or
guaranteed by the United States or an agency thereof, any money market fund
rated “AAA” or a comparable rating by a NRSRO, and any other securities as may
be specified from time to time in the Credit Policy.

Section 2.01  FINANCIAL COVENANTS.

(a) Company covenants and agrees that at any time Member has any Indebtedness
that remains unpaid, that:

(i) The ratio of the sum of Company’s total liabilities, but excluding
non-recourse debt, to the stockholders’ equity, as such amounts are reflected on
Company’s most recent unaudited quarterly financial statements or audited annual
financial statements, as applicable, in each case prepared in accordance with
generally accepted accounting principles (“GAAP”), is equal to or less than
5.00:1.00.

(ii)  Company has unencumbered Cash Equivalents in an amount of not less than
$20,000,000.



--------------------------------------------------------------------------------

(iii)  Company has not been granted, nor has requested, a waiver of default from
any creditor due to Company’s suspension of payment to any creditor of material
sums due or the occurrence of any event which results (or which the giving of
notice or passage of time, or both, will result) in another creditor having the
right to accelerate the maturity of any indebtedness of Company under any
security agreement, indenture, loan agreement, instrument.

(b)  (i) Company shall deliver to the Bank, in form and substance substantially
similar to Schedule A attached hereto, within seven (7) calendar days after the
last day of each quarter a certification signed by an authorized signer stating
whether Company has been in compliance throughout the applicable quarter,
whether Company remains in compliance with the financial covenants set forth in
Section 2.01(a)(i) and (ii) of this Financial Covenants Supplement and whether
there had been any material changes to any financial covenants similar to the
types of financial covenants set forth in Section 2.01(a)(i) and (ii) (such
changes causing more stringent terms) between Company and any creditor and if
so, a summary of such material adverse changes; (ii) Company shall deliver to
the Bank within seven (7) calendar days after the filing of Company’s quarterly
financial statements on Form 10-Q or annual financial statements on Form 10-K,
as applicable, a schedule identifying unencumbered assets and recourse versus
non-recourse liabilities in a consolidating format. Notwithstanding the
foregoing quarterly certification requirement set forth in 2.01(b)(i), if
Company, at any time intra-quarter, is not in compliance with the financial
covenants set forth in Section 2.01(a)(i) and (ii), Company shall promptly
notify Bank.

Section 3.01  GENERAL REPRESENTATIONS AND WARRANTIES BY COMPANY. Company hereby
represents, warrants and covenants that, as of the date hereof and hereafter:

(a) Company is not, and neither the execution of nor performance of any
obligations of Company under this Financial Covenants Supplement shall, with the
passage of time, the giving of notice or otherwise, cause Company to be in
violation of its charter or articles of incorporation, by-laws, any applicable
law or any material administrative regulation; provided, however, that violation
of such material administrative regulation shall not include any regulatory
violation that does not adversely impact the ability of Company to perform its
obligations under this Financial Covenants Supplement or the Guaranty;

(b) Company has full corporate power and authority and has received all
corporate and governmental authorizations and approvals as may be required to
enter into and perform the obligations under this Financial Covenants
Supplement;

(c) The information given by Company in any document provided in connection with
its obligations under this Financial Covenants Supplement is true, accurate and
does not contain a material misstatement;

(d) Company shall notify the Bank immediately upon the filing of any current
report on Form 8-K that reports a material adverse event affecting Company or
its business or operations; and

(e) Company and the Bank consent to the recording of telephone conversations in
connection with this Financial Covenants Supplement.

Section 3.02 MISCELLANEOUS.

(a) Sections 5.04 and 5.08 of the Agreement are hereby fully incorporated into,
and made a part of this Financial Covenants Supplement, except that for purposes
of this Financial Covenants Supplement only, in Sections 5.04 and 5.08 every
reference to “Member” is changed to “Company” and every reference to “Agreement”
is changed to “Financial Covenants Supplement.”

 

2



--------------------------------------------------------------------------------

(b) Section 5.05 of the Agreement is hereby fully incorporated into, and made a
part of this Financial Covenants Supplement, except that for purposes of this
Financial Covenants Supplement only, in Section 5.05 every reference to “Member”
is changed to “Company,” except for the reference to the Member’s DID Account
which remains as is, and every reference to “Agreement” is changed to “Financial
Covenants Supplement.”

(c) For purposes of this Financial Covenants Supplement, documents and
electronic records shall be deemed signed by Company when a signature or an
electronic signature of an authorized signatory or an authorized facsimile
thereof appears on or is associated with the document or electronic record. The
Bank may rely on any signature or facsimile thereof which reasonably appears to
the Bank to be the signature of an authorized person, including signatures
appearing on documents transmitted electronically to and reproduced mechanically
at the Bank. The secretary or an assistant secretary of Company shall from time
to time furnish to the Bank, on forms provided by the Bank, a certificate
detailing the persons then authorized to act for and on behalf of Company in
accordance with this Financial Covenants Supplement together with specimen
signatures or specimen electronic signatures of such persons. Such
certifications are incorporated herein and made a part of this Financial
Covenants Supplement and shall continue in effect until expressly revoked in
writing by Company notwithstanding that subsequent certifications may authorize
additional persons to act for and on behalf of Company.

(d) This Financial Covenants Supplement shall be binding upon and inure to the
benefit of the successors and permitted assigns of Company, Member and Bank.

(e) This Financial Covenants Supplement embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes all prior agreements between such parties which relate to such
subject matter.

(f) The captions and headings in this Financial Covenants Supplement are for
convenience only and shall not be considered as part of or affect the
construction or interpretation of any provision of this Financial Covenants
Supplement.

(g) All representations, warranties, and covenants by Company contained in this
Financial Covenants Supplement or made in writing in any certificate or other
writing required to be delivered pursuant to the terms of this Financial
Covenants Supplement, shall, at the time made, be true, accurate and complete in
all material respects.

(h) NOTICES.  Any notice, advice, request, consent, or direction given, made, or
withdrawn pursuant to this Financial Covenants Supplement shall be given in
writing or by an electronic transmission in such form and provided in accordance
with such security procedures or similar protocols as may be established by the
Bank, and must be delivered by: (a) hand delivery; (b) certified mail, return
receipt requested; (c) internationally recognized overnight courier service, or
(d) electronically, to the other party’s respective address given below:

 

If to Company:    Redwood Trust, Inc.    One Belvedere Place, Suite 300    Mill
Valley, California 94941    Attention: Secretary   
email:  notices@redwoodtrust.com and to:    Redwood Trust, Inc.    One Belvedere
Place, Suite 300    Mill Valley, California 94941    Attention:  Treasurer   
email:  notices@redwoodtrust.com

 

3



--------------------------------------------------------------------------------

With a copy to:    Kaye Scholer LLP    3 First National Plaza    70 West Madison
Street, Suite 4200    Chicago, Illinois 60602    Attention:  Daniel J. Hartnett
   email:  daniel.hartnett@kayescholer.com If to Bank:    Federal Home Loan Bank
of Chicago    200 E. Randolph Drive, 18th Floor    Chicago, Illinois 60601   
Attention:  Credit Department    Email:  membernotices@fhlbc.com

All notices, except for electronic notices, shall be deemed to have been
delivered when the notice is either refused to be accepted or is received by the
party to whom the notice is directed. Notices sent electronically shall be
deemed delivered on the same business day on which it is sent electronically (or
on the next business day, if such notification is sent out after 5:00 p.m.
recipient’s time).

IN WITNESS WHEREOF, Company, the Member and the Bank have caused this Financial
Covenants Supplement to be signed in their names by their duly authorized
officers as of the date first above mentioned.

 

RWT FINANCIAL, LLC        By: /s/ Christopher J. Abate        Title:  Chief
Financial Officer    Member Number:       03024-7       

 

  REDWOOD TRUST, INC.        By: /s/ Christopher J. Abate        Title:  Chief
Financial Officer        FEDERAL HOME LOAN BANK OF CHICAGO     By: /s/ Michelle
Jonson      By: /s/Agnes Hardison   Name:  Michelle Jonson     
Name:  Agnes Hardison   Title:  Senior Vice President     
Title:  Senior Vice President

 

4